Citation Nr: 1502807	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-16 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for right big toe amputation, also claimed as residuals from frostbite. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel   

INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1986 to January 1987 and in the United States Army from April 1988 to January 1989 and from December 1990 to March 1991.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In March 2010, the Veteran filed a timely Substantive Appeal (VA Form 9) and requested a hearing before the Board.  A  hearing was scheduled for September 24, 2014.  On September 23, 2014, the Veteran's representative informed VA that the Veteran was unable to attend the hearing and requested that the Board decide his appeal on the evidence of record.  See October 2014 Statement in Support of Claim (VA 21-4138).  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.702 (2014).    
 
By way of background, the Board notes that the Veteran has also filed service connection claims for amputation of the right second through fifth toes, right fifth hammertoe, right lower extremity peripheral vascular disease (PVD), and right below the knee amputation.  These claims have been adjudicated in separate rating decisions and the Veteran has not filed any Notices of Disagreement with respect to those decisions.  Accordingly, none of those claims are before the Board in this appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.


FINDING OF FACT

A disability of the right big toe was not shown in service or for more than fifteen years thereafter, and the most probative evidence fails to link the amputation of the Veteran's right big toe to service.  



CONCLUSION OF LAW

The criteria for establishing service connection for right big toe amputation have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, in a December 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 
  
The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and his representative.  

The Board notes that in January 2008 the Veteran submitted Authorizations and Consents to Release Information to the Department of Veterans Affairs (VA 21-4142s) for Dr. H., Dr. S., and Dr. G. that did not include complete names, complete addresses, the name of the disability, and/or dates of treatment, and two doctors were listed on one form.  In a February 2008 letter, VA informed the Veteran that the prior VA 21-4142s were inadequate to allow VA to receive records on his behalf.  VA explained to the Veteran that, if he wanted VA to obtain the records for him, he must fully complete a new, separate VA 21-4142 for each provider.  In June 2008, the Veteran submitted new VA 21-4142s, but they were still incomplete.  Thus, VA did not request records from the inadequately identified providers.  In its July 2008 rating decision, the RO noted that it had incomplete VA 21-4142s and there were no records from the providers inadequately identified by the Veteran, except for one Operative Report provided by the Veteran.  

While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  The Veteran was advised twice that to permit VA to obtain records on his behalf he must prepare a complete VA Form 21-4142.  This was not done so there is no duty to assist on this matter.  Moreover, notice was provided to the Veteran early in the appeals process that the records that had been inadequately identified had not been requested; therefore, there was sufficient time for the Veteran to obtain the records if he so chose.  The Board finds that no additional RO action to further develop the record in connection with the claim is warranted.

The Board acknowledges that VA has not afforded the Veteran with a VA examination relating to his right big toe amputation.  However, the Board finds that an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2014).  Although the Veteran's right big toe has been amputated, there is no evidence of record showing any treatment pertaining to the right big toe until about July 2007.  Additionally, there is no competent evidence that indicates that there "may" be a relation between the Veteran's right big toe amputation and his service.  While the Veteran believes his toe problem is related to service, he is not competent to testify to such matter because this question requires specialized knowledge, training, or experience due to the complexity of the internal body systems.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Simply stated, referral of the claim for an examination or obtainment of medical opinions on the matter of service connection under the circumstances here presented would be an unnecessary act.  38 U.S.C.A. § 5103A(a)(2) (West 2014); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the "theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues").

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.
The Veteran is seeking service connection for the amputation of his right big toe.  He essentially contends that his feet started giving him problems in December 1990.  The Veteran had hammertoe surgery on his right fifth toe in January 1991, and states that his right foot continued to get worse after that surgery.  The Veteran also states that a nurse, who was checking his vital signs at the time of his surgery, told him that his feet looked like they were frostbitten.  The Veteran states that he was stationed at Fort Irwin, California, and that the desert was hot during the day and cold at night. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records are negative for any complaints, diagnoses, or treatment of the right big toe during service.  Service treatment records do show that moderate, asymptomatic bilateral pes planus was noted in May 1986 upon entrance to service, but no other foot or toe problems were complained of.  The Veteran first sought foot treatment in April 1988 for callus buildup on the left fifth toe, and sought treatment for a callus on the right fifth toe in May 1988.  The calluses were attributed to wearing military boots that were too narrow.  In January 1991, the Veteran had bilateral hammertoe surgery on his fifth toes.  At separation in March 1991, the Veteran reported minor discomfort in his toes and that his foot was basically okay.  Service treatment records are negative for any diagnosis of or treatment for frostbite of any body part.  

The evidence of record does not show any treatment for the Veteran's right big toe until about July 2007.  An October 2007 Accidental Injury Claim Form shows that in about July 2007 the Veteran dropped a heavy object on his right big toe and that in August 2007 the toenail was excised.  In September 2007, the Veteran presented to a podiatrist at G.C. with severe pain in his right big toe.  Upon examination, it was found that the Veteran's right dorsalis pedis, posterior tibial, and popliteal artery pulses were not palpable.  In addition, the right big toe appeared not to have any vascularization to the first metatarsal neck area.  The toe was amputated in October 2007.  See October 2007 L.S.U.H.S.C. Operative Report.  

The Board finds that the most probative evidence supports the conclusion that the Veteran's right big toe problem did not manifest in service or for a significant period thereafter.  Service treatment records do not show any complaints or treatment relating to the right big toe, and, at separation in March 1991, the Veteran indicated that the foot was okay.  In addition, the Veteran has not presented any evidence that he sought treatment for his right big toe until about July 2007, which was more than fifteen years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).  

The Board also finds that the most probative evidence indicates that the Veteran's amputation of his right big toe is not due to or caused by his service.  Neither private nor VA treatment records attribute the Veteran's big toe problem to his service.  For example, an August 2008 record of G.C. shows that the Veteran was last seen almost a year ago for gangrene of his right big toe and PVD.  In addition, a June 2009 VA medical record shows that the Veteran underwent amputation of multiple toes due to PVD.  No medical evidence of record suggests that the Veteran's problem was due to frostbite, the prior hammertoe surgery on his right fifth toe, or to service in any manner.  
The only opinion supporting the Veteran's claim consists of his own statements.  The Board acknowledges that the Veteran has asserted that frostbite caused damage to his toe that resulted in its amputation, and that he has experienced ongoing pain in his right foot since service.  It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, foot pain can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology of the pain.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific issues in this case fall outside the realm of common knowledge of a lay person, as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his toe problem.  

In sum, after consideration of the lay and medical evidence of record, the Board finds that no medical evidence demonstrates that the Veteran's problem with his right big toe manifested in service or that there is a nexus between the Veteran's service and the amputation of his right big toe.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt-doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for right big toe amputation, also claimed as residuals from frostbite, is denied. 




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


